IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


DEVONAIRE JONES,                                :
                                                :     C.A. No: K15M-11-010 RBY
              Petitioner,                       :     In and for Kent County
                                                :
      v.                                        :
                                                :
STATE OF DELAWARE,                              :
                                                :
              Respondent.                       :


                                 Submitted: June 16, 2016
                                  Decided: July 8, 2016


                            Upon Consideration of Respondents’
                                   Motion to Dismiss
                                      GRANTED

                                        ORDER


Devonaire Jones, Pro se.

Joseph C. Handlon, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware for Respondents.




Young, J.
Jones v. State of DE
C.A. No.: K15M-11-010 RBY
July 8, 2016

                                         SUMMARY
      Devonaire Jones (“Petitioner)” filed for a Writ of Mandamus against certain
Department of Corrections personnel (“Respondents”).1 Respondents filed a Motion
to Dismiss Petitioner’s Complaint, alleging procedural flaws and substantive failings.
Because this Court lacks authority to order the requested relief, and, therefore,
Petitioner fails to state a claim upon which relief may be granted, Respondents’
Motion to Dismiss is GRANTED.
                                 FACTS AND PROCEDURE
      On November 18, 2015, Petitioner, currently incarcerated at the James T.
Vaughn Correctional Center (“JTVCC”), filed for a Writ of Mandamus against
Respondents. Petitioner also filed a motion to proceed in forma pauperis, which this
Court granted. Respondents moved to dismiss the Complaint on April 21, 2016.
                                  STANDARD OF REVIEW
      The Court’s standard of review on a motion to dismiss pursuant to Superior
Court Civil Rule 12(b)(6) is well-settled. The Court accepts all well-pled allegations
as true.2 Well-pled means that the complaint puts a party on notice of the claim being
brought.3 If the complaint and facts alleged are sufficient to support a claim on which
relief may be granted, the motion is not proper and should be denied.4 Dismissal is


      1
          The named Defendants are David Pierce, Phil Parker, Karl Hazzard, and Bruce Burton.
      2
          Loveman v. Nusmile, Inc., 2009 WL 847655, at *2 (Del. Super. Mar. 31, 2009).
      3
          Savor, Inc. v. FMR Corp., 2001 WL 541484, at *2 (Del. Super. Apr. 24, 2001).
      4
          Spence v. Funk, 396 A.2d 967, 968 (Del. 1978).

                                                 2
Jones v. State of DE
C.A. No.: K15M-11-010 RBY
July 8, 2016

warranted only when “under no reasonable interpretation of the facts alleged could
the complaint state a claim for which relief might be granted.”5
                                        DISCUSSION
       Respondents argue that Petitioner's mandamus action should be dismissed
because each was not personally served and the Attorney General's office was not
served with the petition in compliance with Superior Court Civil Rule 4 and 10 Del.
C. § 3103. Because of these procedural defects, Respondents argue that service has
not been perfected and, therefore, the Court does not have personal jurisdiction over
these Respondents.
       Respondents also maintain that Petitioner has failed to state a claim for a writ
of mandamus. They argue that the strict standards for the extraordinary remedy of
mandamus have not been met in Petitioner’s case. Moreover, they assert that inmate
housing decisions are highly discretionary, therefore, negating any possible legal
entitlement or right Petitioner could have to the housing transfer he requests.
       Petitioner has not responded to Respondents’ procedural and substantive
arguments in the motion. Instead, Petitioner submitted a letter to the Court expressing
continued concerns for his safety, due in part to alleged retaliatory conduct by
correctional officers.
       Here, a recently issued Delaware Supreme Court decision clearly states that the
Superior Court lacks authority to order an inmate transferred from one housing unit




       5
           Thompson v. Medimmune, Inc., 2009 WL 1482237, at *4 (Del. Super. May 19, 2009).

                                               3
Jones v. State of DE
C.A. No.: K15M-11-010 RBY
July 8, 2016

to another in a criminal proceeding.6 Petitioner’s sole request is that he be transferred
to another housing unit in another facility. As a result, there is no set of circumstances
under which Petitioner’s requested relief could be granted by this Court.
                                       CONCLUSION
      For the foregoing reasons, the Respondents’ Motion to Dismiss is GRANTED.
      IT IS SO ORDERED.
                                                   /s/ Robert B. Young
                                                           Judge

RBY/lmc
Via File & ServeXpress
oc: Prothonotary
cc: Counsel
      Devonaire Jones (via U.S. Mail)
      Opinion Distribution




      6
          State v. McCoy, _ A.3d _, 2016 WL 3564242, at *6 (Del. 2016).

                                               4